Brook Brisson (AK Bar No. 0905013)
Suzanne Bostrom (AK Bar No. 1011068)
Bridget Psarianos (AK Bar No. 1705025)
Brian Litmans (AK Bar No. 0111068)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201
Anchorage, AK 99501
Phone: (907) 276-4244
Fax: (907) 276-7110
bbrisson@trustees.org
sbostrom@trustees.org
bpsarianos@trustees.org
blitmans@trustees.org

Attorneys for Plaintiffs Gwich’in Steering
Committee, Alaska Wilderness League,
Alaska Wildlife Alliance, Canadian Parks &
Wilderness Society-Yukon,
Defenders of Wildlife, Environment America,
Friends of Alaska National Wildlife Refuges,
National Wildlife Federation, National
Wildlife Refuge Association, Northern
Alaska Environmental Center, Sierra Club,
The Wilderness Society, and Wilderness
Watch

Karimah Schoenhut (pro hac vice)
SIERRA CLUB ENVIRONMENTAL LAW PROGRAM
50 F St., NW 8th Floor
Washington, DC 20001
Phone: (202) 548-4584
Fax: (202) 547-6009
karimah.schoenhut@sierraclub.org

Attorney for Plaintiff Sierra Club




Pls.’ Resp. to State of Alaska Mot. to Intervene
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG     1



         Case 3:20-cv-00204-SLG Document 64 Filed 12/28/20 Page 1 of 5
                      THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


 GWICH’IN STEERING COMMITTEE,                Case No. 3:20-cv-00204-SLG
 et al.,

                             Plaintiffs,

                      v.

 DAVID BERNHARDT, et al.,

                           Defendants,

                and

 NORTH SLOPE BOROUGH, et
 al.,

            Intervenor-Defendants.



    PLAINTIFFS’ RESPONSE TO THE STATE OF ALASKA’S MOTION TO
                           INTERVENE

       On December 14, 2020, the State of Alaska (the State) filed a motion to intervene

in the above-captioned litigation. ECF No. 46. In an effort to allow for efficient

proceedings and case management by the Court and parties, Plaintiffs and both other

groups of Intervenor-Defendants have agreed to reasonable commitments to avoid

duplicative briefing and allow productive discussions regarding brief timelines and space

limits. ECF Nos. 31, 42, 44.

Pls.’ Resp. to State of Alaska Mot. to Intervene
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG                 2



         Case 3:20-cv-00204-SLG Document 64 Filed 12/28/20 Page 2 of 5
       The State was unable to confer with its clients on whether it would agree to the

same conditions prior to Plaintiffs’ December 28th deadline to respond to the State’s

motion. As such, Plaintiffs request that this Court impose the following similar conditions

on the State agreed to by other Intervenor-Defendants to date:

       1. Movants will use their best efforts to coordinate with counsel for the federal

Defendants and other Intervenor-Defendants as effectively as possible to avoid

unnecessary duplicative briefing of matters covered in Federal Defendants’ and

Intervenor-Defendants’ merits briefs.

       2. Plaintiffs anticipate discussions with counsel for Federal Defendants and

Intervenor-Defendants regarding the merits briefing schedule. Movants will engage in

these discussions as well, to consider necessary changes in the briefing schedule that will

allow Plaintiffs sufficient time to reply to briefs by Federal Defendants and Intervenor-

Defendants and appropriate adjustments to Plaintiffs’ page limits on reply.

       Respectfully submitted this 28th day of December, 2020.


                                           s/ Brook Brisson
                                          Brook Brisson (AK Bar No. 0905013)
                                          Suzanne Bostrom (AK Bar No. 1011068)
                                          Bridget Psarianos (AK Bar No. 1705025)
                                          Brian Litmans (AK Bar No. 0111068)
                                          TRUSTEES FOR ALASKA

                                          Attorneys for Plaintiffs Gwich’in Steering
                                          Committee, Alaska Wilderness League,


Pls.’ Resp. to State of Alaska Mot. to Intervene
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG                3



         Case 3:20-cv-00204-SLG Document 64 Filed 12/28/20 Page 3 of 5
                                      Alaska Wildlife Alliance, Canadian Parks &
                                      Wilderness Society-Yukon,
                                      Defenders of Wildlife, Environment America,
                                      Friends of Alaska National Wildlife Refuges,
                                      National Wildlife Federation, National
                                      Wildlife Refuge Association, Northern
                                      Alaska Environmental Center, Sierra Club,
                                      The Wilderness Society, and Wilderness
                                      Watch

                                        s/ Karimah Schoenhut (consent)
                                      Karimah Schoenhut (pro hac vice)
                                      Sierra Club Environmental Law Program

                                      Attorney for Plaintiff Sierra Club




Pls.’ Resp. to State of Alaska Mot. to Intervene
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG         4



        Case 3:20-cv-00204-SLG Document 64 Filed 12/28/20 Page 4 of 5
                             CERTIFICATE OF SERVICE

     I certify that on December 28, 2020, I caused a copy of the PLAINTIFFS’
RESPONSE TO THE STATE OF ALASKA’S MOTION TO INTERVENE to be
electronically filed with the Clerk of the Court for the U.S. District Court of Alaska using
the CM/ECF system, which will send electronic notification of such filings to the
attorneys of record in this case.

                                          s/ Brook Brisson
                                          Brook Brisson




Pls.’ Resp. to State of Alaska Mot. to Intervene
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG                5



         Case 3:20-cv-00204-SLG Document 64 Filed 12/28/20 Page 5 of 5
